Citation Nr: 1423836	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-41 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for residuals of a right arm stab wound.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen a previously denied claim for service connection for residuals of a right arm stab wound.  The Veteran testified before the undersigned at an April 2012 Travel Board hearing.  In a December 2012 decision, the Board reopened the claim on appeal, but remanded for additional development which has since been completed.  


FINDING OF FACT

The credible evidence of record fails to show that the Veteran's residuals of a right arm stab wound are related to a disease or injury sustained in the line of duty.


CONCLUSION OF LAW

Residuals of a right arm stab wound were not incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and other pertinent records have been obtained and associated with the record.  The Board remanded this case for the RO to obtain additional service documents which have been associated with the record, fulfilling the remand directives.  Since the matter at hand is not whether the Veteran has residuals of an inservice stab wound as the Board accepts that he does, it is whether that stab wound was incurred in the line of duty or was the result of willful misconduct, an examination or medical opinion is unnecessary.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

During service, the Veteran was involved in an incident when he was stabbed with a knife.  At his April 2012 hearing, the Veteran testified that the stabbing incident occurred when he was told he had a few hours of free time in between his duties.  He went home to his apartment and heard some noise behind the door.  The Veteran opened the door, but it was secured by a chain.  As he pushed the door open, his wife was there and stabbed him.  He stated that she thought he was someone trying to break in.  There was no police investigation.  He was stationed in Germany at the time, and the service department told his wife that it was best for her to leave the country.  He denied having an argument or physical altercation with his wife during the incident.

VA compensation will generally not be paid if a claimed disability was the result of a veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct.  38 C.F.R. § 3.301(a).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  This includes deliberate or intentional wrongdoing with knowledge of, or wanton and reckless disregard of, its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996).

A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1 (m).

Service treatment records show the Veteran was admitted for a laceration of the right radial nerve in May 1977.  He underwent a repair of the common radial nerve.  In August 1977, the Veteran was placed on temporary restricted duty due to a laceration of the right upper arm.  

A June 1977 investigation report stated that the Veteran was admitted for treatment following a fight with his wife.  He was reportedly upset because of problems at work and provoked an argument with his wife.  He slapped her as the argument progressed, and his wife reacted by striking the Veteran in the arm with a knife she was holding, resulting in a stab wound.  Because the Veteran's injury was incurred as an act of wrongful aggression and voluntary participation in a fight, the investigating officer concluded that the injury was not incurred in the line of duty.  The statement of the Veteran's wife and a statement from the Veteran's commander support the findings in this report that the Veteran was stabbed during a fight with the Veteran's wife.  

A June 1978 notation in STRs stated that the Veteran was "accidently" stabbed with a knife while off duty.  Subsequent records from an October 1978 Physical Evaluation Board (PEB) proceeding stated, "In the absence of an approved LOD (line of duty) Report, this case has been processed as if a favorable determination had been made."  The report further indicates that the Veteran's radial nerve injury was not the result of intentional misconduct.  The PEB proceedings were then forwarded to the Adjutant General of the Department of the Army for an LOD determination.  As noted, there had not been an approved LOD report yet.  The ensuring LOD Determination concluded that the Veteran's right arm injury was not incurred in the line of duty, but was rather due to the Veteran's own misconduct.  It was determined that the Veteran should be separated from service without entitlement to disability benefits.  

As previously recounted, the service department determined that injuries arising out of the inservice stabbing of the Veteran's right arm by his wife was due to the Veteran's willful misconduct and not in the line of duty.  As noted, the service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding upon VA.  Thus, if the United States service department determines that the disability was not incurred in the line of duty, his only recourse lies within the relevant service department, not VA.  See 38 C.F.R. § 3.203(c); Soria, supra.  The exception is if a service department finding that injury, disease or death was not due to misconduct is patently inconsistent with the facts and the requirements of laws administered by VA.  That is not the case here.  The statement of the Veteran's wife and commander indicated that the Veteran was in an argument and physical altercation with his wife when the stabbing occurred.  Although there was a notation in the STRs that the stabbing was accidental, there was no indication that the Veteran's wife accidentally stabbed him because she thought he was someone trying to break in.  Rather, the statements of the Veteran's wife and his commander indicated that the Veteran and his wife were engaged in a fight when he was stabbed by her.  It is also significant to note that there is no statement from the Veteran in which he disputed the statement of his wife, the commander, or the LOD Determination, contemporaneous to their statements and findings.  He only presented the scenario of the break-in in post-service statements, well after the LOD Determination was made.  

The service department, and the Board at this time, find that evidence provided by the Veteran's wife and his commander, as summarized and documented in the June 1977 investigation report, to be more credible than the Veteran's statements which post-date service, including in conjunction with his claim.  Further, the accepted fact, by both the service department and the Board, that the Veteran was engaged in an argument in which he initially struck his wife demonstrated wanton or reckless disregard of the probable consequences on the Veteran's part at that time.  The Veteran's current testimony, in light of the credible documentary record, is contrary to that history and is therefore not credible.  The preponderance of the evidence is against the claim.  

In sum, based on the evidence of record, the nature and effect of the service department determination, and the applicable laws and regulations, service connection for the residuals of a stab wound to the right arm must be denied as a matter of law.  Where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for residuals of a right arm stab wound is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


